Citation Nr: 1233166	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  97-18 746	)	DATE
	)


Received from the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for alcoholism.

2.  Entitlement to an initial compensable rating for a right eye disorder.

3.  Entitlement to an initial rating in excess of 10 percent for a left hip disorder.

4.  Entitlement to a rating in excess of 10 percent from February 9, 1998, 30 percent from September 5, 2000, and 70 percent from May 7, 2008, for dysthymia.

5.  Entitlement to an initial rating in excess of 0 percent from February 9, 1998, and 30 percent from September 30, 2009, for a jaw disorder.

6.  Entitlement to an initial rating in excess of 10 percent from February 9, 1998, and 20 percent from September 30, 2009, for a cervical spine disability.

7.  Entitlement to an initial rating in excess of 10 percent from February 9, 1998, and 20 percent from September 30, 2009, for a lumbar spine disability.

8.  Entitlement to an initial rating in excess of 0 percent from February 9, 1998, and 10 percent from September 25, 2007, for right arm radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981 and from January 1982 to February 1993. 

This appeal comes to the Board of Veterans Appeals (Board) on appeal from July 1993 and December 2003 rating decisions of the Department of Veterans Affair (VA) Regional Office (RO) in Waco, Texas and an August 2006 rating decision by the RO in Huntington, West Virginia.  Jurisdiction over this appeal was since transferred to the RO in St. Petersburg, Florida. 

In March 2005, the Veteran had a video hearing as to, among other issues, his claim of service connection for alcoholism as well as his claims for higher initial ratings for a left hip disorder and for dysthymia.  In May 2005, the Board remanded these issues for further development.  

The Veterans' Law Judge who has conducted the hearing has since left the Board.  In July 2012, the Board wrote the Veteran and offered him an opportunity to have another hearing as to the issues he testified about in March 2005 as well as to seek clarification as to whether he wanted a hearing as to the other issues on appeal.  The July 2012 letter also notified the Veteran that if he did not reply to the letter within 30 days the Board would assume that he did not want another hearing as to any of the issues on appeal.  Accordingly, since no reply was forthcoming from the Veteran, the Board finds that all hearing requests are deemed withdrawn and VA adjudication of the current appeal may go forward without scheduling the claimant for another hearing.  See 38 C.F.R. § 20.704 (2011).

The May 2005 Remand did not characterize the claim of service connection for alcoholism as a claim to reopen.  However, a review of the record on appeal reveals an unappealed and final July 1993 rating decision that first denied a claim of service connection for alcoholism.  Therefore, the Board has recharacterized this issue as a claim to reopen.  Moreover, the Board finds that the Veteran is not prejudiced by the Board re-characterizing this issue at this time because, as will be explained in more detail below, the Veteran has withdrawn his appeal. 


FINDING OF FACT

In August 2012, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he was withdrawing his appeal as to all issues before the Board.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to all issues have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran in August 2012 notified the Board that he wished to withdraw his appeal as to all issues.  Specifically, he stated that he wanted to "stop all action" on his appeal.  The Board determines that this statement demonstrated a desire to withdrawn all issues on appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for alcoholism is dismissed.

The appeal seeking entitlement to an initial compensable rating for a right eye disorder is dismissed.

The appeal seeking entitlement to an initial rating in excess of 10 percent for a left hip disorder is dismissed.

The appeal seeking entitlement to a rating in excess of 10 percent from February 9, 1998, 30 percent from September 5, 2000, and 70 percent from May 7, 2008, for dysthymia is dismissed.

The appeal seeking entitlement to an initial rating in excess of 0 percent from February 9, 1998, and 30 percent from September 30, 2009, for a jaw disorder is dismissed.

The appeal seeking entitlement to an initial rating in excess of 10 percent from February 9, 1998, and 20 percent from September 30, 2009, for a cervical spine disability is dismissed.

The appeal seeking entitlement to an initial rating in excess of 10 percent from February 9, 1998, and 20 percent from September 30, 2009, for a lumbar spine disability is dismissed.

The appeal seeking entitlement to an initial rating in excess of 0 percent from February 9, 1998, and 10 percent from September 25, 2007, for right arm radiculopathy is dismissed.



		
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


